Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 05/17/2021. Claims 1, 8 and 15 have been amended. Claims 1-21 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/15/2020 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for interpreting entity query. The detailed implementation indicates: (1) A method for interpreting search queries, the method comprising: receiving, using a hardware processor, a search query; (2) Determining, for each of a plurality of search terms in the search query, whether a search term within the search query corresponds to an entity name, wherein the entity name is associated with a plurality of entity types; (3) Determining, for each of the plurality of search terms and each of the plurality of entity types associated with that search term, an indication of relatedness between the entity name to a corresponding entity type of the plurality of entity types; (4) Removing at least one entity name from entity names corresponding to search terms in the search query based on the indication of relatedness to generate a remaining portion of entity names, wherein each entity name in the remaining portion of entity names is searched corresponding to the associated entity type: and (5) Conducting a search with entity 
Pertinent Art
4.	Berntson et al, US 20120059838, discloses providing entity-specific content in response to a search query, wherein the process comprises receiving a search request from a user, determining entities in the query, determining domains associated with the entity, and identifying potential answers and using the potential answers to generate a set of reformulation queries.

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Hung Le
07/12/2021

/HUNG D LE/Primary Examiner, Art Unit 2161